FILED
                            NOT FOR PUBLICATION
                                                                            AUG 26 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARVIN EFRAIN LOPEZ-VASQUEZ,                     No.   15-73219
AKA Marvin Efrain Lopez,
                                                 Agency No. A205-024-634
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Marvin Efrain Lopez-Vasquez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

Lopez’s appeal from an immigration judge’s (“IJ”) decision denying Lopez’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.

      Where the BIA adopts the IJ’s decision and also provides its own review of

the evidence and the law, we review both the IJ and the BIA’s decisions. See Ali v.

Holder, 637 F.3d 1025, 1028-29 (9th Cir. 2011). We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      The agency did not err in finding that Lopez has not established

membership in a cognizable social group. Lopez has not established that

Guatemalans who resist gang recruitment would be perceived by society or

criminal gangs as a particular social group. See Santos-Barrios v. Holder, 581

F.3d 849, 854-55 (9th Cir. 2009) (men in Guatemala resisting gang violence is not

a particular social group), abrogated in part by Henriquez-Rivas v. Holder, 707

F.3d 1081, 1093 (9th Cir. 2013). Lopez also has not established that Guatemalans

who have resided in the United States would be perceived by society or criminal

gangs as a particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th


                                          2
Cir. 2016) (explaining cognizability standard) (citing Matter of M-E-G-V-, 26 I &

N Dec. 227, 237 (BIA 2014)). Lopez otherwise failed to establish that he would be

persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Lopez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Lopez failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Guatemala. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v. Holder,

755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief). Lopez’s record evidence that

police in Guatemala lack logistical supplies, training, and personnel does not

amount to government acquiescence to torture.

      PETITION FOR REVIEW DENIED.




                                          3